 LUMBEE FARMS COOPERATIVELumbee Farms Cooperative,Inc.andIndustrialUnion Department,AFL-CIO. Cases 11-CA-11773 and 11-CA-1184131 August 1987DECISION AND ORDERB'Y CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 27 May 1986 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a cross-excep-tion and answering brief. The Respondent also fileda motion for oral argument before the Board, towhich the Charging Party filed an opposition, andthe Respondent filed a motion to strike evidencefrom the Charging Party's opposition to the Re-spondent's motion for oral argument.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions, to modify the remedy, 3 and to adoptthe recommended Order as modified.We agree with the judge that the Respondentviolated Section 8(a)(1) by discharging employeesClark,Townsend, and Williams because of theirprotected activities.The dissent argues that theseemployees were lawfully discharged for soliciting astrike based on the Respondent's hiring of Koreansand foreigners.The dissent relies on the suspect testimony ofemployee Isiah Jackson,4 whom the judge found toiThe Respondent's motion for oral argument before the Board isdenied as the record, exceptions, and briefs adequately present the issuesand the positions of the parties. Accordingly we find it unnecessary topass on the Respondent's motion to strike portions of the ChargingParty's opposition to the Respondent's motion for oral argument.2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir- 1951)We have carefully examined the record and find no basis for reversingthe findings The General Counsel excepts, contending that the name ofMaggie Shaw was inadvertently omitted from the list of unfair laborpractice strikersWe find merit in this exception and shall amend theOrder and notice accordingly8 Interestwill be computed in accoidance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987)Interest on amountsaccrued' prior to 1 January 1987 (the effective date of the 1986 amend-ment to' 26 U S C. § 6621) shall be computed in accordance withFloridaSteel Corp., 231NLRB 651 (1977).'The dissent also relies on the testimony of employee Maynor. ThestatementMaynor testified to was uttered in a nonstrike context severalweeks before the walkout497be "in no way a model witness," one whose testi-mony "was notable for its lack of detail," and who"testified in vague, generalized and conclusionaryterms." Jackson allegedly told Processing ManagerFrank Watts that the employees were walking outbecause the Respondent had "kind of slipped toomany Orientals and Koreans in." This same state-mentwas then repeated to General ManagerWalter Geiger, who then supposedly responded, tothe effect that "no one was going to tell him hecouldn't hire Korean nationals."Although the judge credited Jackson's testimonyto the limited extent that it showed that one or an-other of the discriminatees alluded to Respondent'shiring of Koreans when they discussed the feasibili-ty of a strike with him, our dissenting colleague'sreliance on the particular statements related byJackson and Geiger5 is faulty for several reasons.First,we note the,. inconsistent quality of employeeJackson's overall testimony. For example, as admit-ted by Jackson on cross-examination, when he tes-tified at an unemployment compensation hearing heonly testified that employee Clark asked himwhether he was going to walk out with them.Jackson made no reference at the compensationhearing to Koreans being mentioned as a reason forthe walkout-a glaring omission in view of our col-league's reliance on the "Korean issue" to justifydismissing the entire complaint. As to Geiger's tes-timony, the judge found Geiger's statement that"no one was going to tell him he couldn't hire Ko-reans" "smacked" of afterthought. We agree. Addi-tionally,Geiger's testimony differs from his pre-hearing statement, in which he asserted Jacksontold him the employees were walking out becausetheRespondent "was hiring too many foreignersand they would work for anything." This state-ment, having been recorded closer in time to theevent, better reflects what was said, to Geiger andvery clearly shows what the employees were con-cerned about-economics.The employees had indicated to management anongoing concern with the fact they had not re-ceived a wage increase for a number of years andeven went so far as to form a committee, the,ECC,to deal with the problem. As late as 3 days beforeTownsend, Clark, and Williams were discharged,ECC spokeswoman Margaret Johnson had spokenwithGeiger about the employees' desire for awage increase. Thus, at the time of the walkout,the wage issue was very much on the minds of theemployees. It is undisputed that there were twoprewalkoutmeetings held 19 and 22 August atsThe dissent relates Geiger's testimony though finally conceding thatitwas discredited.285 NLRB No. 51 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich there was no mention of Koreans as areason for the proposed tentative walkout. Afterall, practically speaking, there were only 6 Koreansin a work force of 450, hardly a number thatwould rouse employees to take to the picket line.There was also no showing that the employees inany way sought to coerce the Respondent not tohire foreigners or to discharge those foreigners al-ready employed. It is clear to us that the employ-ees'concernswere economically, not racially,based and our dissenting colleague's attempt toframe them as racially motivated lacks substantia-tion. It is also clear that the strikers' goals werecompatiblewith lawful and protected aims. Asnoted by the judge, "it is reasonable to concludethat the discharged employees' remarks were re-flective of an economic concern rather than onebased on race, national origin, or other irrelevantconsiderations."That the Respondent was concerned with thefact certain employees were soliciting a strike andseized on the "Korean issue" as a rationale to justi-fy its unlawful actions is quite apparent. This issupported by the Respondent's failure to inform thedischarged employees that they were fired formentioning Koreans; its failure to allow the dis-charged employees any rebuttal of the chargesagainst them; its hasty dismissal of the employees;and the': fact the Respondent never showed that therule relied on to discharge the employees had anyapplication to their actions. The employees wereterminated for "restricting output" and yet therewas no showing that they were, in fact, restrictingany output.For all the above reasons we believe the judgewas correct in determining that the discharged em-ployees did not engage in misconduct that deprivedthem of the protection of the Act and that the Re-spondent'smotivation for its action was not anyreference by the discharged employees to Koreansor foreign nationals but rather their efforts in solic-iting Jackson to strike. Accordingly we adopt thejudge's conclusions that the Respondent violatedSection 8(a)(1) by discharging Clark, Townsend,andWilliams for engaging in protected activities,and that their terminations provided the final impe-tus for the strike, thus making it an unfair laborpractice strike.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and orders that the Respondent,Lumbee Farms Cooperative, Inc., Lumber Bridge,North Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1.Add the name of Maggie Shaw to paragraph2(a) of the Order.2.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON, dissenting.Contrary to the judge and my colleagues, I findthat the Respondent did not violate Section 8(a)(1)by discharging employees Patsy Clark, JeanetteTownsend, and Diane Williams on 26 August 1985.Rather, I find that these employees were lawfullydischarged for soliciting an employee to strike toprotest the Respondent's hiring of Korean employ-ees.In the fall of 1984 the Respondent's employees,who were not represented by a union, formed theemployees concerns council and had a series ofmeetings with the Respondent in an attempt to re-solve employee concerns. Although the Respond-ent agreed to certain changes requested by theCouncil, no agreement was reached concerning awage raise for employees.On 19 and 22 August 19851 the officers of thecouncil met with some employees and decided tostrike on 27 August if they could persuade enoughemployees to join them.Employees JeanetteTownsend, Patsy Clark,Diane Williams, and Brenda Smith met with em-ployee Isiah Jackson and solicited his support forthe strike.According to Jackson, whom the judgecredited, these employees stated that the purposeof the strike was to protest the Respondent's hiringof Koreans instead of local people. Around 4 p.m.on 26 August Jackson informed Frank Watts, theRespondent's processing manager, that there wouldbe a strike the next morning. When Watts askedthe reason for the strike, Jackson replied, "becausethey [the Respondent] have kind of slipped toomany orientals or Koreans in."Jackson repeated this information toWalterGeiger, the Respondent's general manager, and toSupervisor Pauline Locklear, who also had heardemployees talk of a strike set for the next day.Geiger toldWatts to fire Townsend, Clark, Wil-liams, and Smith, and Watts did so.2 The employ-ees struck as scheduled at 8 a.m., on 27 August.The judge found that the Respondent's dischargeof Clark, Townsend, and Williams violated Section8(a)(1).He rejected the Respondent's contentionAll dates arein 1985 unlessotherwise noted8Smith subsequently informed Geiger that,althoughshe had beenpresent with the other three employees when they talked to Jackson, shehad said nothingWhen Jackson confirmed Smith's contention, Geigerreinstated Smith with backpay on 28 August LUMBEE FARMS COOPERATIVE499that the discharges were motivated by the employ-ees' attempt to have the Respondent discriminateagainst Koreans, an act which the judge, in agree-ment with the Respondent, conceded would be un-protected. The judge concluded that the employ-ees' objection to the hiring, of foreigners was notpremised on the foreigners' nationality, but rather"theirdepressionof the wage rates," therebymaking their remarks to Jackson reflective of aneconomic concern. The judge concluded alterna-tively that even if the employees' remarks to Jack-son had been unprotected, the discharges werebased not on the substance of their remarks toJackson but simply on the fact that they had solic-ited Jackson to support a strike.The judge's anaysis is seriously flawed. Most sig-nificantly, it does not comport with his credibilityresolutions.As noted above, the judge creditedJackson's testimony that he informed Watts andGeiger that the employees were planning to strikein protest of the Respondent's hiring of Koreans.3In fact, the judge noted that employee YvonneMayor testified that she had heard Clark, Town-send, andWilliams complaining about "Koreansbeing hired, taking jobs they thought Americansshould have."Given this credibility finding,4 the judge shouldhave logically dismissed the complaint since theclear import of Jackson's testimony was that Clark,Townsend, and Williams were seeking by means ofa strike to pressure the Respondent to unlawfullydiscriminate against Koreans. Because such a strike,as the judge concedes, constitutes unprotected ac-tivity, the Respondent was privileged to dischargethose employees engaging in such unprotected ac-tivity. SeeSouthern S.S. Co— v. NLRB,316 U.S. 31(1942).The judge, however, circumvents this credibilityfinding by ascribing to the employees' anti-Koreanremarks an incredible meaning. The judge con-cludes that the remarks were "reflective of an eco-nomic concern rather than one based on race, na-tional origin, or other irrelevant consideration" be-cause the employees' objection to Koreans "waspremised not on their nationality but upon their de-pression of the wage rates." Not only does thisconclusion strain credulity, but it is totally depend-ent on assumptions that are not supportable by thea The judge specifically discredited the testimony of Clark, Townsend,and Williams, who denied they solicited Jackson or other employees tostrike.4My colleagues attempt tounderminethis credibility finding by refer-ring to Jackson's testimony as "suspect" and to the judge's various char-acterizations of Jackson's testimony. The fact remains that, despite hisreservations about Jackson's testimony, the judge credited Jackson.Unless my colleagues wish to reverse the judge's credibility findings,they cannot choose to ignore Jackson's credited testimony simply be-cause it does not fit within their desired view of the case.record testimony. Clark, Townsend, and Williamsdid not testify that their anti-Korean remarks wereeconomically based. Rather, as noted above, theydenied ever making such remarks. Nor did anyother employee give any testimony on which thejudge could base this conclusion. The judge reliedsolely on the prehearing affidavits of Geiger, inwhich Geiger stated that Jackson told him thatClark,Townsend, and Williams stated that thestrikewas called because Geiger "was hiring toomany foreigners and they would work for any-thing." The latter part of this statement, which ison its face ambiguous, is totally insufficient to es-tablish an economic basis for the employees' hostil-ity toward the Korean employees. Nor can it serveto erase the clear and unambiguous testimony ofJackson,Watts, and Geiger, each of whom credi-bly testified that Jackson reported toWatts andGeiger that the sole purpose of the -'strike was toprotest theRespondent'shiringofKoreans-period.Under these circumstances, I find that the re-marks of Clark, Townsend, and Williams constitut-ed unprotected activity.The judge's alternative conclusion that the Re-spondent did not discharge Clark, Townsend, andWilliams for uttering these remarks is similarly dis-ingenuous. According to the judge, the Respond-ent's discharge of these employees was motivatednot by the substance of these remarks but rather bythe fact that the employees solicited Jackson tostrike. Implicit in this finding of the judge is thatthe act of soliciting Jackson to strike by Clark,Townsend, and Williams in and of itself constitutedprotected activity. This premise, however, is erro-neous.A solicitation of an employee to another employ-ee to join an unprotected strike itself constitutesunprotected activity. See, e.g.,General Electric Co.,155 NLRB 208, 218-220 (1965). Thus, the distinc-tion created by the judge between the acts ofClark, Townsend, and Williams in soliciting Jack-son and the substance of their remarks to Jacksonis of no legal consequence.In any event, even if the judge's distinction had avalid basis, the factors relied on by the judge tosupport his finding that the discharges were moti-vated by the solicitation of Jackson are equally un-sound. The judge relied on the Respondent's failureto investigatewhether or not Clark, Townsend,and Williams in fact uttered the remarks attributedto them by Jackson; its haste in effectuating theThe affidavit was not offered into evidence. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdischarge; its reliance on rule D-166 to support thedischarge decision; and its failure to inform em-ployees that they were discharged because of theiranti-Korean remarks. All these factors merely serveto establish that the judge, substituting his ownbusiness judgment for that of the Respondent,would have acted differently than the Respondenton learning of the impending unprotected strike.They do not establish that the Respondent differen-tiated in any way between the act of solicitationand the substance of the anti-Korean remarks, northat its immediate decision to discharge Clark,Townsend, and Williams on learning of their re-marks to Jackson was based on such a differentia-tion.7In sum, I find that the Respondent lawfully dis-charged Clark, Townsend, and Williams for theirunprotected remarks to Jackson. Accordingly, Ifind that the subsequent strike, even if, as found bythe judge, it was caused at least in part by the dis-charge of these three employees, was not an unfairlabor practice strike and the employees were notentitled to immediate reinstatement on their uncon-ditional offer to return to work. For these reasons,Iwould dismiss the complaint in its entirety.6While the rule was not placed into evidence, Watts testified that it"prohibited restriction of output and intimidating others to try to stopoutput "YThe judge discredited Geiger's testimony that he told Watts, at thetime he instructed him to discharge Clark, Townsend, and Williams, "noone was going to tell me that I could not hire Korean nationals,that itwas against the law to discriminate against anyformer raceas long astheywerecitizensin this country , .. " Such testimony would, ofcourse, belie the judge's finding that the discharges were violative of Sec8(a)(1)While the correctness of this credibility finding is not free fromdoubt, I have, for purposes of this decision, assumed its validity There isthus no validity to my colleagues' assertion that I relied on Geiger's dis-credited testimony as support for my dissentAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against employees for engaging in protectedconcerted activities under the Act for mutual aidor protection.WE WILL NOT fail or refuse to reinstate, either ina timely manner or at all, unfair labor practicestrikers on their unconditional application to returnto work.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed them by Section 7 ofthe Act.WE WILL offer Patsy Clark, Jeanette Townsend,and Diane Williams and, to the extent we have notalready done so, the unfair labor practice strikerslisted below, immediate and full reinstatement totheir former positions or, if such positions nolonger exist to substantially equivalent positionsand make them whole for any earnings they havelost as a result of our discrimination against them,plus interest:Diane BellLeacher BilboSarah BrooksBarbara BullardRosie L. CampbellVanessa CampbellChristine ChavisVickie ChavisBarbara CollinsDelphine' EdwardsVivian GodwinMargaret JohnsonVernice JohnsonSandra JuddAnnette LocklearGeneva LocklearGloria A. LocklearRuby A. LocklearShirely LocklearGloria MainorHelen McAllisterJohnnie McAllisterMartha McArnBrenda McBrydeDazza McBrydeOla McBrydeGladys McDonaldBarbara McDougaldJonathan McEachinShirley McEachinJohnny McGouganJudy McNeillJoann MillerCharles PearsonTeresa RayEddie ShawMaggie ShawMary ShawMildred ShawWilliam ShawCarrie SimpsonBarbara SmithTeWanda SpearmanKunehona VisessingEva WatkinsGloria WilliamsMary WillisWE WILL notify Patsy Clark, Jeanette Town-send, and Diane Williams that we have removedfrom our files any reference to their discharges andthat the discharges will not be used against them inany way.LUMBEE FARMS COOPERATIVE, INC. LUMBEE FARMS COOPERATIVEAnn B. Wall, Esq.,for the General Counsel.Allen L. ShackelfordandMichael A. Gilles, Esqs. (Smith,Helms,Mullis & Moore),of Greensboro, North Caroli-na, for the Respondent.Michael Black,of Charlotte,North Carolina, for theCharging Party.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Lumberton, North Carolina, on10-12 February 1986. The charge in Case 11-CA-11773was filed by Industrial Union Department, AFL-CIO(IUD), on 4 September 1985,1 and amended on 11 Sep-tember and 21 October. The charge in Case 11-CA-11841was filed by the IUD on 13 November andamended 23 December. The complaint in Case 11-CA-11773 issued on 18 October and an order consolidatingcases,complaint, and notice of hearing consolidatingCase 11-CA-11773 with Case 11-CA-11841 issued on 30December. The issues framed by the complaint and theanswer filed by Lumbee Farms Cooperative, Inc. (Re-spondent) are whether (a) Respondent violated Section8(a)(1) of the National Labor Relations Act (the Act) indischarging three employeeson26 August because oftheir activities protected under the Act, (b) a strike thatoccurred at Respondent's plant on 27 August was causedor prolonged by the discharge of the three employees on26 August, (c) the strikers made an unconditional offer toreturn to work on 29 and/or 30 August, (d) Respondentunlawfully refused to reinstate the strikers on 30 August,and, (e)following their,reinstatementRespondent dis-chargedMargaret Johnson and Vivian Godwin on 14and 16 October, respectively, because of their involve-ment in activities protected under the Act.On the entire record and my observation of the de-meanor of the witnesses, and after giving due consider-iAll dates are in 1985 unless otherwise stated2On 14 April 1986 Respondent filed a reply brief to the GeneralCounsel's brief,with attachments,and containing alternative motions toeither strikean argumentfrom the General Counsel's brief or to reopenthe hearingOn 18 April 1986 the General Counsel filed a motion tostrike Respondent's reply brief and an opposition to Respondent's alterna-tive motions Respondent's alternative motions and the General Counsel'sopposition thereto are entered in the record as ALJ Exhs I and 2, re-spectivelyThe Board'sRules and Regulations make no provision for thefiling of reply briefs to administrative law judges No party requested,and no provision was made for, the filing of reply briefs prior to the con-clusion of the hearing Respondent made no posthearing request for per-mission to file a reply brief before filing the instant one Accordingly, andalso because Respondent's reply brief refers to,and attaches,evidenceoutside the official transcript in this proceeding, the General Counsel'smotion to strike Respondent's reply brief is granted Respondent'salter-nativemotion to strike arguments in the General Counsel's brief or toreopen thehearing isbased on a dispute that arose at the hearing be-tween a General Counsel witness and a prehearing statement submittedby that witness to a Board agent To resolve the dispute created by thewitness' contention the prehearing statement was incorrect,Respondentat hearing proposed to call as a witness the Board agent who took thestatement The General Counsel opposed by taking the positron' essential-ly that the statement was not inaccurately taken by the Board agent TheBoard agent thus did not testify. In her brief, however, the GeneralCounsel argued that variations and omissions from statements of wit-nesses as compared with their testimony at hearing often reflects "theskills and aims of the investigator and are not necessarily of impeachable501ationof the briefs filed by the General Counsel and Re-spondent,2Imakethe following3FINDINGS OF FACT1.JURISDICTIONRespondent has beenat all timesmaterial a NorthCarolina corporation with a facility located at LumberBridge,North Carolina, whereit is engagedin the proc-essing ofraw poultry. During the 12 months precedingissuanceof the complaint, Respondent received at itsLumberBridgefacility goods and raw materials valuedin excessof $50,000 directly from points located outsidethe State of North Carolina, and during the same periodof time, shipped from its Lumber Bridge 'facility prod-ucts valuedin excessof $50,000 directly to points outsidethe State of North Carolina. The complaint alleges, Re-spondent in its answeradmits, and I find that Respond-ent is anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.STATUS OF THE CHARGING PARTYThe consolidated complaint alleges that the IUD is alabor organization within the meaning of Section 2(5) ofthe Act. Respondent in its answer denied the allegation.Based on the credible testimony of Michael Black, coor-dinator for the IUD, the IUD is a department of theAFL-CIOand isfunded by the membership of AFL-CIO affiliates. The IUD has a constitution and bylawsand is actively engaged in coordinating -bargaining be-tween its member AFL-CIO affiliates and employers ofemployees whom the affiliates represent. Further, theIUD is actively engaged in organizing efforts among em-ployees on behalf of its member affiliates. While involvedin such organizational activities on behalf of affiliates, itis the affiliate rather than the IUD that seeks to achievecollective-bargaining representative status. See, e.g.,Bur-lington Industries, 257NLRB 712 (1981).I find, as the General Counsel at the hearing admitted,that the labor organization status of the IUD under thecharacter."PhilipsMedical Systems,243 NLRB 944, 956 (1979). Respond-ent asserts that that contention by the General Counsel contradicts herposition at the hearing and justifies Respondent's motion to strike theGeneral Counsel's argument or to reopen the hearing to secure the testi-mony of the Board agent who took the prehearing statement. Whereminor,the variations and omissions between a witness' testimony and aprior statement may well reflect,as the General Counsel argues; the aimsand skills of an investigatorThe same may not be said, however, ofmajor variations or omissions and substantial contradictions between testi-mony and preheating statements The determination of what is a major orminor variation,omission, or contradiction and the weight to be accord-ed the same are matters to be determined by the administrative lawjudge. Accordingly, because I view the General Counsel's argument inher brief to be applicable only to minor variations, omissions, and insub-stantial contradictions, I do not deem such argument to be a reversal ofher position at hearing Respondent's alternative motions are denied3On 17 April 1986 Respondent filed a motion to correct the transcriptin certainrespectsOn 21 April 1986 the General Counsel filed an oppo-sitionHaving duly considered the matter,and because the correctionproffered by Respondent comports with my recollection and is contextu-ally consistent with the record, Respondent's motion to correct the tran-script is grantedRogers Mfg Co Y NLRB,486 F 2d 644 (6th Car 1973),centdenied 416 U S 937 (1974) Respondent's motion and the GeneralCounsel's opposition thereto are entered into the record as ALJ Exhs 3and 4, respectively 502DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAct is irrelevant to the resolution of the issues in thiscase. There is no contention in this case that the employ-ees discharged were engaged in activities on behalf ofthe IUD. I therefore find it unnecessary to decide wheth-er the IUD is a labor organization under the Act.Respondent argues that because the IUD has not beenestablished as a labor organization the record does notestablish that it is qualified as a "person" within themeaning ofSection 2(1) of the Act and therefore was notentitled to file a charge.Becausethe IUD is not a propercharging party the complaint, Respondentasserts,mustbe dismissed. I find the argument to be without merit.Section 2(1) of the Act states the term "person" in-cludes one or more individuals, labor organizations, part-nerships, associations, corporations, legal representatives,trustees, trustees in bankruptcy, or receivers. The word"includes" in Section 2(1) has been construedas a termof enlargement rather than limitation.Television & RadioArtists v.NLRB,462 F.2d 887 (D.C. Cir. '1972). Section102.1 of the Board's Rules and Regulations adopts the2(1) definition of "person," and Section 102.9 of theRules and Regulations provides that a charge may bemadewith the Board by "any person." In the instantcase, the charges were filed by Jeffrey P. Sweetland, anattorney for IUD. As an attorney he falls within the stat-utory definition of a person in Section 2(1) by virtue ofhis status as "legal representative" of IUD regardless ofthe IUD's status as a labor organization or any othertype of organization.Maritime Union,245 NLRB 149 fn.1 (1979). I therefore find the charges properly filed.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent employs approximately 450 employees initsLumber Bridge facility. In the fall of 1984, the em-ployees, becoming discontent with their working condi-tions, formed a group called the Employees ConcernsCouncil.This group soughtthe assistanceof anothergroup called the Roberson County Clergy and LaityConcerned in Lumberton, North Carolina. A number ofmeetingswere held between the Employee ConcernsCouncil and Respondent. A number of matters were re-solved, but a number of matters were left unresolved asreflected by a letter from the Council to Respondent on27 June. According to the testimony of former employeeMargaret Johnson, an alleged discriminatee here, theConcerns Council also contacted the Wage and Hour Di-vision of the Department of Labor in July concerningRespondent's use of line cards.4 An investigation by thatagency resulted in the conclusion that employees hadbeen underpaid, and Respondent was required to issuebackpay to a number of employees.One of the employees' concerns, their desire for awage increase,5 was never resolved. Margaret Johnson4There was no evidence here that Respondent was aware that theCouncil was responsible for the Department of Labor investigation5As of August, Respondent's employees had not received a wage in-crease for a period of approximately 3-1/2 yearstestified,without contradiction, that shewas anelectedspokesman of the Concerns Council and added that sheas anemployee had met with Walter Geiger, Respond-ent's generalmanager,on 23 August at his request to dis-cuss a safety problem. During the same discussion, John-son testified she again raised the subject of a raise foremployees asking Geiger if he could not at least promiseemployeesa raisein the future if Respondent startedmakingmore money. Geiger rejected the suggestionsaying he did not want to raise false hopes, and alludedto the fact previously revealed to employees generallythat one of Respondent's primary owners was involvedin bankruptcy proceedings.'B. Strike DiscussionsIt isundisputed that a number of officers of the Em-ployees Concerns Council and rank-and-file employeesmet on 19 August at the home of Margaret Johnson.These included, inter alia, Johnson, Vivian Godwin,president of the Council, and employees Patsy Clark,Jeanette Townsend, and Mildred Shaw. The meeting wasalso attended by Jasper Oxendine, a supervisor of Re-spondent who apparently was sympathetic to the em-ployees. According to Johnson, employee concerns werediscussed and the subject of a walkout or sitdown wasraised.Oxendine, still according to Johnson, suggestedthat the employees wait before taking any such action inorder to allow him to determine which time or day suchaction would be most effective.A subsequent meeting of employees was held on 22August at a place referred to as the Oakridge School.The meeting was attended by generally the same em-ployees who attended the meeting on 19 August. It wasalso attended by Thomas Jones and Johnny Jacobs, localclergymen who were formerly associated with the Con-cerned Laity in Lumberton. Employees again discussed 'awalkout. Oxendine did not attend this meeting, but John-son told the approximately 25 employees at themeetingthat she had been told that the following Tuesday wouldbe a large volume day for Respondent and that would bea good day for the sitdown or walkout. Johnson testified,however, that there was no final decision reached re-garding a walkout or strike. Rather, according to John-son, a walkout or strike on 27 August was to be depend-ent on securing support of such action from other em-ployees. Thus, the employees at the meeting were to goback and solicit the support of other employees so thatany strike action would be more effective.6C. The DischargesIt is undisputed that around 4 p.m. on 26 August, fouremployees of Respondent, Jeanette Townsend, PatsyClark,Diane Williams, and Brenda Smith,7 were called5 Johnson, while at times confused, appeared to be the most knowl-edgeable of the General Counsel's witnesses She had reasonably goodrecall, and was a more articulate witnessMost importantly, and althoughshe was occasionally equivocal, she impressed me as candid and honest.Accordingly, Johnson is credited wherever she contradicts the testimonyof the other General Counsel witnesses regarding what took place at the19 and 22 Augustmeetingsand regarding whether a strike had been ten-tatively scheduled at the 22 August meeting7Also referred to in the record as Gwendolyn Smith LUMBEE FARMS COOPERATIVEinto the office of Frank Watts, Respondent's processingmanager,where, based on the testimony of Townsend,Clark, and Williams they were told they were dischargedfor "soliciting a strike up and down the line." Shortlythereafter on the same day, Townsend reported thematter telephonically to Johnson, who told Townsendthat the other employees were "behind" the dischargees.Respondent disputes the basis for the discharge as re-lated by Townsend, Clark, and Williams. Thus, Wattstestified that around 4 p.m. on 26 August, employee IsiahJackson told him that there was going to be a walkoutthe following morning.Watts asked who and Jacksonnamed Townsend, Clark, Williams, and Smith. Wattsasked why they were walking; out, and Jackson repliedthat it was "because they have kind of slipped too manyorientals or Koreans in." Watts asked about the time thewalkout would take place and was told by Jackson thatitwould takeplace at 8 a.m. when "the chickens will bethroughout the plant." Jackson repeated his allegationsto Geiger in Geiger's office in the presence of SupervisorPauline Locklear who had just reported to Geiger thefact that she too had heard talk among employees of astrike to take place the next day.Watts testified that Geiger told him to discharge thefour employees named by Jackson, and Watts calledthem in and did so. In doing so, Watts said he only toldthem they were discharged for breaking plant policy D-16 and read that policy to them. Although the specificlanguageof D-16 was never put in evidence, Watts relat-ed that it prohibited "restriction of ouput and intimidat-ing others to try to stop output." Only 'Townsend hadrespondedand said,"Do you want the boys?" Watts didnot reply and instead told therm to leave the premises andescorted them to the plant gate. Of the four, still accord-ing to Watts, only Smith asked to talk to Geiger, andWatts reported the request to Geiger.Respondent'switnessIsiahJacksoncorroboratedWatts' testimony regarding what he told Watts except hedenied he told Watts the hour the strike was to begin.With respect to the conduct of the discharged employ-ees, Jackson testified generally that he had been involvedin a discussionwith the four at the "clean-up" station in'the plant. He further testified in general and conclusion-ary terms without specifying individual speakers that"they" talked about the hiring of the Koreans andTownsend,Williams, and Clark asked if Jackson wasgoing to participate in the walkout. Further, "they" dis-cussed astrike at a turkey plant in Raeford, North Caro-lina,where employees had walked out for more moneyand because of the hiring of Koreansinsteadof localpeople.Geiger testified that when Jackson was brought to hisoffice, Jackson related the four had wanted him to walkout with them because of Respondent hiring too manyKoreans. It was at that point that Geiger directed Wattsto fire the four under rule D-16, adding that no one wasgoing to tell Geiger that he could not hire Korean na-sThe record reflects that Respondent had employed six Koreans, rela-tives of army personnel at Fort Bragg near Fayetteville,North CarolinaWhile the record suggests these hiresweremade during the summer, itdoes not reflect the exact dates of hire503tionals. It was only after the discharges were effectuatedthat Jackson also revealed to Geiger that Jackson "men-tioned" that the four also wanted "more money" in addi-tion to being angry because Respondent was hiring Ko-reans.On being advised by Watts that Smith had wanted totalk to him, Geiger arranged to meet with her on theafternoon of 27 August. He testified she reported thatshe had been present with the other three discharged em-ployees in the discussion with Jackson but had said noth-ing.Geiger told her he would check out her statement.Having confirmed with Jackson that Smith had saidnothing about walking out over the hiring of Koreans,Geiger, on 28 August, reinstated Smith and gave herbackpay.Smith did not testify in this case. Clark, Townsend,andWilliams all denied asking any employees on 26August to strike and specifically denied talking to Jack-son about a possible walkout. All three testified theyasked to see Geiger about their being fired, but their re-quest was denied. Williams persisted in her efforts to seeGeiger in the days immediately following the dischargesand was finally successful on 31 August when she metwith Geiger at the plant. According to Williams, Geigerstated he had three witnesses who told him she wasgoing down the line "soliciting", but Geiger refused toname them. He refused to reinstate Williams and told herif she got another job, "Don't be a baby cryer." Williamsasked why he had hired Smith back, and Geiger repliedthat he had needed her.Geiger denied ever talking toWilliams after 26August.D. The StrikeThe morning of 27 August, news of the dischargesspread amongthe employees. Johnson testified that shetalked to employees concerning the discharges and toldseveral to spread the word that they were walking out at8 a.m. That time was chosen because by that time all em-ployees would have reported to work and Respondentwould be in full operation with itslargestnumber ofchickens on the line. At 8 a.m., approximately 100 em-ployees walked out of the plant and milled around out-side inthe parkingarea.After a few minutes, GeneralManager Geiger came out to the group and told themthat they had only a few minutes to return to work orthey would be replaced-' Approximately 50 employeesdid return to work while the remaining employees wentoutside the facilitygateand met Townsend, Clark, andWilliams. They made picket signs and began to picket.MargaretJohnson testified without contradiction that thepicket signs used various legends including, "SupportUs," "Support Us On Our Strike," "Support' OursMargaret Johnson testified with some equivocation that Geiger saidif the employees did not return to work, they would be "fired " Theother General Counsel witnesses consistently testified that Geiger saidtheywould be "replaced" and the complaint does not allege that thestrikers were fired on 27 August. I find Johnson was in error in her testi-mony on this point and find that Geiger used the word "replaced" ratherthan "fired" in talking to the strikers C504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCause," "UnfairLaborPractices,"and "More MoneyFor Me and My Family."The strikers were at some point during 27 Augustjoined by Jacobs and Jones on the picket line.However,neither Jones nor Jacobs testified herein.Itwas Jones,according to the uncontradicted testimony of IUD Rep-resentativeMichael Black,who contacted Black on 28August regarding the strike and asked Black if he wouldmeet with the strikers and give them some assistance.Black did meet with the strikers before noon on August28.After talking to the employees and learning of thedischarge of the four employees for "soliciting a strike,"Black told the employees that he believedtheywere en-gaged in an unfair labor practice strike. He further toldthem,however, that they did not have enough peoplesupporting their strike to win it, and that it was in theirbest interest to make an unconditionaloffer toreturn towork.He told those strikers present to try to get all theirsupporters there the next day and he would explain tothem whatto do.The followingday, 29August, Blackreturned to the picket line and explained to the employeestrikers the same thing he had said before and askedthem if they wanted him to make an offer on their behalfto return to work.According to Black,10 employees au-thorized him to make an offer to return to work on theirbehalf. To this end,by mailgram dated 29 August, Blackadvised Respondent:I am coordinator of the Industrial Union Depart-ment,AFL-CIO.I have been designated as spokes-man for the workers involved in an unfair" laborpractice strikeatyour facility.On behalf of thestriking employees,I am making an unconditionaloffer to return to work on August 30, 1985 at 6o'clock a.mGeiger responded by telegram on 29 August stating:The employees referenced in your telegram havebeen permanently replaced. I will respond in great-er detail upon receipt of your written communica-tion.Further, by letter to Black dated 30 August, Geigerstated:I am in receipt of the confirmation copy of yourmailgram of August 29, 1985. Your organization isneither certified by the National Labor RelationsBoard nor recognized by this company as the repre-10Black impressed me as credible and straightforward. That he wasorally or by show of hands given authorization to make the offer toreturn to work was supported by several of the General Counsel wit-nesses includingMargaret Johnson, Christine Chavis,Mildred Shaw,Mary Shaw, Vernice Johnson, and Ola McBryde The testimony ofTeresa Ray and Rosie Campbell, strikers called by Respondent who testi-fied they were not aware of any such authorization given to Black, is notviewed as specifically contradicting Black and the other witnesses Ray'stestimony does not preclude the possibility that Blackwell was at thepicket line when Ray was not there Moreover, she conceded that on 29August she was told the strike was over because there was not enoughemployee support Campbell, contrary to Ray, related that she had seen aperson at the picket line who was identified as a union man Campbellalso conceded that she had heard that a telegram was going to be sent toRespondent and admitted she had been told to go back to worksentative of any group of employees associated withthis facility.Additionally,we have no actual orconstructive notice of your "designation as spokes-man" for any such group. Therefore, pursuant tothe National Labor Relations Act and the laws ofthe State of North Carolina, we consider the-offerset forth in the above referenced mailgram to be in-valid.Also, please note that there is no unfair laborpractice strike occurring at this plant.Consistent with the offer in his telegram, Black toldemployees to report back to work on the morning of 30August. In accordance with Black's instructions, thestrikers assembled in an autocaravan and attempted toreport for work on the morning of 30 August. It is undis-puted,however, thatRespondent'sguard,RonaldChance, pursuant to instructions from General ManagerGeiger, told the lead car of the returning strikers, drivenby Vivian Godwin, that no strikers could come back onplant property and if they did they would be arrested.After the strikers were turned away at the plant, theywent to the home of Margaret Johnson where a list ofthe strikers was prepared Ii and arrangements were tele-phonically made with the plant for the employees to re-ceive their pay due them for work prior to the strike.The General Counsel does not contend nor does thecomplaint specifically allege either that the strikers weredischarged or that they were not in fact replaced priorto the time of Black's telegram of 29 August.E. The Poststrike Discharges of Margaret Johnson andVivian GodwinThe complaint alleges that Margaret Johnson andVivian Godwin were discharged in violation of Section8(a)(1) of the Act following their reinstatement after thestrike.The General Counsel's evidence shows that subse-quent to the conclusion of the strike, Respondent wrotethe former strikers advising them that they would be re-calledwhen a job was available if they so desired.12When Margaret Johnson received such a letter, she indi-cated to Respondent that she desired to be recalled to anavailable job. On 11 October, she was called to the plantand was offered a job stacking boxes after being given anopportunity to see the job in operation. Johnson was toldto report for work on 14 October. After a few minuteson the job, Johnson discovered that it was beyond herphysical capabilities. Accordingly, she complained to hersupervisor,Pauline Locklear, who then took Johnsonback to the personnel department where she talked toJackie Pate, personnel supervisor. There Johnson was of-fered a position in the ice house, and she accepted it. Shewas thereupon taken to the ice house where she workeduntil noontime with a male employee shoveling ice ontoa conveyor, or auger, which distributed the ice to pointsi t it appears that the names of the strikers set forthin par13 of thecomplaint as being denied reinstatement was taken from this list.12 The complaint alleged, and Respondent admitted, that of 48 strikersnamed in the complaint, 15 including Johnson were reinstatedat variousdates subsequent to the conclusion of the strike. LUMBEE FARMS COOPERATIVEwhere needed in Respondent's facility. Such ice was nec-essary for the preservation of the raw chicken product.After lunch the male employee was removed from theice house and put back on his regular job. Around 1 p.m.according to Johnson's testimony, Locklear came andtold Johnson that she was not keeping enough ice on thefloor. Johnson replied that she was doing her best. Sub-sequently, however, around 2 p.m. Locklear replacedJohnson with a male employee and took Johnson back to -the personnel office where she was terminated for notkeeping up with her job.Respondent's evidence with respect to the discharge ofJohnson was set forth in the testimony of Locklear whodid not dispute much of Johnson's testimony. Althoughacknowledging that Johnson worked with another em-ployee in the ice house most of the morning, Locklearrelated that the ice house job was not normally per-formed by two people. Only on Fridays when the icesupply had receded from a point more distant from theaugerdid the job call for two people. Further, Locklearsaid that she had successfully worked the ice house jobherself previously, although she had not worked at thejob for more than an hour at a time.Afterthe male em-ployee was removed from the ice house Locklear ascer-tained that there was insufficient ice coming out into theplant so that the temperature gauges on the product indi-cated the product was getting hot. She then reported_toJohnson that the temperature was rising and Johnsonsaidokay she would putmoreice in the auger. Locklearhad noted that Johnson was not taking a full shovel fullto the auger. Notwithstanding telling Johnson of theproblem, the temperature continued to rise, and the Fed-eralGovernment inspectors' in the plant retained someproduct coming from the chiller for being too warm. Itwas at that point that Locklear took Johnson back to thepersonnel department where she was discharged.Like Johnson, Vivian Godwin apparently responded toRespondent's poststrike letter to strikers and indicatedshe desired to be recalled to an available job. Godwintestified that she was called in to work on 16 Octoberwhere she talked to Personnel Supervisor Jackie Patewho offered her a choice of two positions, the ice houseor box stacking. Apparently without resolving what jobshewas going to choose, she was sent to the supplyroom with Pauline Locklear., At the supply room, how-ever,Godwin asked leave of Locklear to go move hercar inasmuch as it was parked in the wrong location. Onreturningshe and Locklear proceeded toward Godwin'sjob but Godwin again asked leave to get a hairnet.Godwin proceeded back to the supply room where shetalked to Judy Cummings, an employee who askedGodwin what job shewas goingto take. Godwin testi-fied she replied she was going to take the ice house posi-tion.Godwin then left to locate Locklear. When she ulti-mately located Locklearagain,Locklear told her toreturn to the personnel office. 'There Pate asked her ifshe had told Judy Cummings and Supervisor DorothyMcCollum that she was not going to stack boxes.Godwin related what she had told Cummings as set forthabove,but Pate disputed it. Pate called in SupervisorMcCollum and employee Cummings and . asked ifGodwin had not stated that she was not going to stack505boxes.McCollum affirmed that Godwin had told Cum-mingsthat she was not going to stack boxes. Godwin, a14-year employee of the Company, protested that shehad not refused any job. Pate replied that that was theonly job they had open. Godwin insisted that if that wasall they had she would take it. Nevertheless, Pate toldGodwin she was terminated for refusing the stacking job.Godwin testified that she had a back problem and hadbeen under a doctor's care and had referred to her backproblem when talking to Pate. According to Godwin,Respondent knew that she had a back problem due toher previous submission of doctor reports to Respondent.Locklear testified that she took Godwin back to thebox stacking job, the only job available at the time. Withrespect to Godwin, Personnel Supervisor Pate testified,however, that when she had initially talked to Godwinby phone about returning to work, she had told her ofthe ice house job and the box stacking job but the formerhad been filled before Godwin reported to work. Ac-cording to Locklear, there had been no discussion of anyother job during theinitialconference with Godwin thatmorning.Moreover,Godwin never mentioned anyhealth problem in connection with box stacking. Subse-quently, before Godwin was actually put to work, Lock-lear talked to Judy Cummings in the supply room in thepresence of Supervisor McCollum. Cummings reportedthatGodwin had said she was not stacking "no damnboxes."McCollum confirmed that she had heard theremark also. At that point, Locklear reported the mattertoGeigerwho told Locklear to terminate Godwin.Locklear then reported the matter to Pate in personneland took Godwin to the personnel department whereGodwin denied that she had said she was not going tostack any boxes, but Pate called McCollum and Cum-mingsin.They reported that Godwin had said shewould not stack boxes, whereupon Godwin replied thatshe had said it, but she did not mean anything by it. Shewas thereupon terminated.Locklear conceded thatGodwin had never started stacking boxes that morning.Moreover, she conceded that Godwin had never specifi-cally expressed her refusal to stack boxes to Locklear.F. Arguments of the PartiesThe General Counsel contends that any discussionamong the employees regarding the possibility of a strikeor even the solicitation among employees of support fora strike over working conditionswas aconcerted activi-ty protected under the Act. Consistent with this position,the General Counselarguesthat the discharge of Clark,Townsend, and Williams was unlawful because it inter-fered with their protected concerted activities in connec-tionwith soliciting support for the strike. Based on thedenials of Clark,Williams, and Townsend of any in-volvement in seeking strike support based on Respond-ent's hiring of Koreans, the General Counsel insists thatthe three did not engage in any misconduct in connec-tionwith their otherwise protected activity. The threewomen having been discharged for "soliciting a strike"the discharge was violative of Section $(a)(1), the argu-ment continues. Because the discharge was violative ofthe Act and because the evidence reflects that the strike 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstemmed in part from those discharges, it,is argued thatthe strike that began on 27 August was an unfair laborpractice strike.Because the strike was an unfair labor practice strike,according to the General Counsel, the employees wereentitled to reinstatment on their reconditional offer toreturn to work. Black's offer in that regard, which wasrejected by Respondent, was a valid offer and thereforethe refusal to reinstate the strikers constituted a separateviolationof Section 8(a)(1) - of the Act, the GeneralCounsel contends. If there was any ambiguityin Black'soffer for the strikers to return to work or any questionabout his authority to make that offer, the matter shouldhave been resolved by the strikers' efforts to return towork on 30 August, which were rebuffed by Geigerthrough his instruction to the guard not to let any strik-ers onthe premises.Basedessentially on the testimony of Isiah Jackson,Respondent contends that Townsend, Clark, and Wil-liamswere engaged in activity unprotected under theAct by encouraging employees to strike because of Re-spondent's hiring of Koreans. Respondent asserts that itwould be unlawful for it todiscriminatein hiring basedon thenational originof the applicant, and thereforeclaimsany efforts of employees whether through con-certed action or not to cause it to violate such a lawmust be held to be unprotected. For this reason, Re-spondentarguesthat its discharge of the three employeeswas lawful.It isRespondent's position thateven assumingthe dis-charges of the three employees were unlawful, the strikethat followed was not based on the discharges, but ratheron the preexisting plans of the employees to strike on 27August. Therefore, the strike could not have been causedby any unfair labor practices on Respondent's part.Moreover, even if the discharges were the cause of thestrike, the strike was unprotected because it was in sup-port of the unprotected activity of the three dischargedemployees. Finally, Respondent asserts that the strikewas also not protected in any event because it was clear-ly timed tocauseRespondent not only maximum finan-cial harm but actual product loss or damage.Respondent further argues that even if the strike wasprotected, the strikers are entitled to statusas economicstrikers only. The offer to return to work made by Blackwas invalid because Respondentclaimsthe evidencedoes not show that employees specifically authorizedBlack to send his 29 August telegram. Respondent alsoasserts that because Black and the IUD were not certi-fied and recognized as representatives of the employees,they did not possess the legal authority to make an offerfor the employees to return to work. Additionally, in thisregard,Respondent asserts that the legal sufficiency ofany attempted delegation of authority in making theoffer depended not on principles of agency, but on thescope of the IUD's representational rights under the Act.BecauseRespondent's employees were not representedby a union, the argument goes, Respondent, citingSears,Roebuck & Co.,274NLRB 230 (1985), andLindenLumber v. NLRB,419 U.S. 301 (1974), claims it was freeto deal with employees individually regardingall termsand conditions of employment.Respondent's position regarding the discharge of John-son was she was terminated for cause based on her fail-ure to perform the ice house job in a satisfactory mannercausing Respondent to fail to meet USDA requirements.Similarly,Godwin was said to have been discharged forinsubordinate conduct in stating she was not going tostack boxes.G. Analysis and Conclusion1.The protected nature of the strikeAs already concluded, infra, the employees had decid-ed, dependent on gathering further support, to engage ina strike action on 27 August prior to the discharge ofClark, Smith, Townsend, and Williams. The basic con-cerns that prompted the planned strike based on thecredible testimony of Margaret Johnson related to work-ing conditions and a wage increase. There was absolutelyno evidence presented that any subjects discussed at theemployee meetings on 19 and 22 August would indicatethat the strike was related to employee concerns overRespondent's hiring of Koreans.I canonly conclude thatthe concerns of the employees expressed in the strike dis-cussions prior to 26 August were economicin nature andthat a strike over such concerns would be within theprotection of the Act.Arguing from the premise that the strike was basedsolely on economic concerns, Respondent asserts thestrikewas unprotected because ofits timing,which wasdesigned to result in the greatest harm to Respondent. Ifind the argument to be without merit. Normally,planned employee strikes are timed to ensure the greatestimpact on an employer. And employers in anticipation ofstrikes build inventories and devise strategies to lessenthe impact of strikes. Indeed, Respondent here, as admit-ted by Geiger, took steps on 26 August, on hearing ofthe strike possibility, to lessen the impact of the strike onproduction the following day. The fact that the strike oc-curred during the workday when chickens were on theline and vulnerable to loss doesnotmeanemployeesautomatically lost protection under the Act. Strikers arenot required under the Act to institute the'strike at a spe-cific time of day. See, e.g.,FirstNational Bank of OmahaV.NLRB,413 F.2d 921, 925 (8th Cir. 1969);NLRB v.Solo Cup Co.,237 F.2d 521, 526 (8th Cir. 1956). The eco-nomic pressure flowing from such a strike must beweighedagainstthe goals sought to be achieved by thestrikers.SeeNLRB v. A. Lasaponara & Sons,541 F.2d992, 998 (2d Cir. 1976). Although, based on Geiger's tes-timony, Respondent sustained some loss of its product onthe line when the strike occurred, the extent of that lossseparate from laborlosses resultingfrom the strike wasnot clearly defined on the record. To be weighedagainstsuch an indefinite loss are the strikers' legitimate con-cerns regarding their working conditions and pay. Here,as inNLRB v. Lasaponara & Sons,supra, the employees'efforts were not simply to inflict economic loss on Re-spondent without a compensatory gain for themselves. Itis in this respect thatDobbs Houses v. NLRB,325 F.2d531 (5th Cir. 1963), cited in Respondent's brief, is distin-guishable. There the strike action bywaitressesduring a LUMBEE FARMSbusy dinner hour to protest the discharge of a supervisorwas found unprotected by the court because there wasno compensatory objectives for the employees. In thecasesub judice the evidence is- undisputed that at leastonecompensatory objective of the strike was a wage in-crease.Aside from stopping work the employees heredid nothing affirmatively to cause physical damage toRespondent.Moreover, considerable doubt is raised regarding Re-spondent's present claim of damage resulting from thestrikeby a news release prepared by Geiger after thestrike began. Thus, the news rellease states:Mr. Geiger went on to state, "on Tuesday morning. . . 47 employees walked away from their jobs, Wewere informed that the timing of the walkout, inview of the fact that we were in full production,was calculated to cause the company monetarylosses from product contamination and a supposedinability tomeet customer's Labor Day weekendorders." "I might add," he emphasized, "that nei-ther occurred."In light of this statement, Geiger's claimof significantlosses as aresult of thetimingof the strike appears to besubstantiallyexaggerated, if not entirely fabricated.Accordingly, even if thestrikewas based only on eco-nomic considerations, I find nothing in the timing of thestrike that would deprive employees of protection underthe Act. I also find that no protection was lost by virtueof the strikers' failure to tell Respondent at the outset ofthe strike the basis for the strike. A specific demand neednot be presented to an employer before a walkout can beprotected under Section 7.Washington Aluminum Co.,370 U.S. 9 (1962);Daniel Construction Co.,277 NLRB795 (1985). In any event, Geiger was well aware that atleast awage increase was a concern of the employeeswhen the walkout occurred for the Friday preceding thestrike,Johnson had clearly expressed this concern toGeiger bysuggestingthat he promise the employees araise sometimein the future. The suggestion was reject-ed.Moreover, although Geiger, on the morning of thestrike, addressed the strikers and warned them to returnto work, he did not attempt to ascertain the basis for thestrike.2.The discharges as a cause of the strikeThe fact that the strike was preplanned and had ecd-nomic goals does not preclude the strike from also beingclassified as an unfair labor practice strike if unfair laborpractices of Respondent contributed to the occurrenceof, or prolongation of, the strike.NLRB v. Pecheur Loz-engeCo.,209 F.2d 393 (2d Cir. 1953), cert. denied 347U.S. 953 (1954). A decision on whether the strike herewas caused in any way by unfair labor practices on Re-spondent'spartrequiresan initialdeterminationofwhether Respondent committed an unfair labor practicein thedischarge of the employees on 26 August. Thatdetermination in turn requires close examination of thefacts surrounding the discharges. Ascertainment of thefacts is rendered more difficult because neither the Gen-eralCounsel's nor Respondent's witnesses were whollyCOOPERATIVE,507convincing. The truth probably lies somewhere betweenthe versions of the respective sides. Clark, Townsend,and Williams were unpersuasive in their denials regard-ing solicitingJackson or other employees to strike.Clark, having attended both the employee meetings theweek prior to the strike, was unconvincing in her denialsabout a strike being discussed at those meetings. A lackof knowledge of what transpired at those meetingswould require incredible naivete, and her eagerly statedflat denialon cross-examination that she was involved inany discussions on August 26 or previously with employ-ees about a walkout was hollow and unbelievable. Town-send was at times evasive on cross-examination. She con-tradicted her prehearingstatementson significant pointshaving to do with whether a strike was scheduled for 27August and whether she talked to employees about astrike away from work. i 3 Williams likewise was contra-dicted by her prehearing statements given the Board inmaterial respects concerning whether the employees atthe 22 August meeting scheduled a strike for 27 August.Further, she was evasive and unresponsive on cross-ex-amination and exhibited a startling lack of recall.On the other hand, Jackson, a convicted felon,in testi-fying for Respondent was in no way a model witness.Jackson's testimony was notable for its lack of detail. Heattributed no specific remarks to any of the other threealleged participants in the conversation, and testified invague, generalized, and conclusionary terms. This is ex-emplified by the 'following excerpts from Jackson's testi-mony-Q.Wouldyou please tell us what was discussedin that conversation?A.What wasdiscussed in the conversation wasabout a walkout and about the hiring of Koreans atthe plant.Q. To thebest of your recollection,what wassaid in the conversation?A.Well, likeIwas saying, about the hiring ofKoreans and they asked me was I going to partici-pate in the walkout.Q. Did any one of them discuss any other walk-out?A. Yes.Q. And what was that?A. A discussion about the walkout that they hadof the turkey plant.Q. And where is the turkey plant located?A. Raeford, North Carolina.Q.And what reason was being given by theseladies at walking out at Turkey Farms?A. More money and about the hiring of Koreansinstead of local people around the area.13 Townsend's denial of talking to employees generally about a strikewas also disputed by employee Jimmy Simpson, a witness for Respond-ent,who credibly testified without specific contradiction that about 2 or3 weeks prior to the strike, Townsend had talked to him about a strike inthe presence of Clark saying the only way employees would be able toget more money was to "walk out together" and "to pull together." 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ.Was there any otherdiscussionabout thehiring of Koreans?A. Like just talkingin generallike, they are nothiring the local people but they arehiring them in-stead like replacing them like that, conversation likethat.The reference to the turkey farm and its relation toRespondent, if any, was not explained in the record. Oncross-examination,Jackson testified as follows:Q. Isn't it true that the only thing that PatsyClark said was to ask you whether you were joiningthe walkout?A. She asked me if I wasgoingto walk out withthem.Q.And that's the' only thing she had to sayduring the conversation, isn't that true?A. No.Q. What else did Ms. Clark have to say?A. The same whatI said,about hiring, the localpeople, about hiring Koreans and not hiring thelocal people; that is what the whole conversationwas about and more money.However, Jackson admitted on furthercross-examinationthat at a state unemploymentcompensationhearing hehad testified that all Clark had asked him was whetherhe was going to walk out with the rest of them.The accuracy of Jackson's vague and generalized ver-sion isalso brought into question by the undisputed factthat in reporting the matter to Watts and Geiger he hadincluded Gwendolyn Smith in the group as having madethe remarks now claimed to be the basis for removingemployees from the protection of the Act. Yet, Jacksonsubsequently conceded that Smith had said nothing. Nei-ther side in this proceeding called Smith. The GeneralCounsel argues that I should draw an adverse inferenceagainstRespondent for not having done so. I decline todo so, for there was no showing that Smith was moreavailable to Respondent than to the General Counsel.The fact that she was still employed by Respondentmade her no less available to the General Counsel. Nordoes such employment create anypresumptionof bias onSmith's partagainstthe General Counsel's case.Que En-terprises,140 NLRB 1001, 1003 (1963).Considering the foregoing, and becauseit isdifficult toperceive how the hiring of six Koreans in the plant of450 employees would be of any particular concern toemployees sufficient to encourage strike action, I wouldnot, without more, credit Jackson's testimony that any ofthe three dischargees complained of the hiring of Kore-ans in theprestrike discussions with him. Thereismore,however. Thus, employee Yvonne Maynor testified forRespondent that about 2 weeks prior to the strike, shehad heard Clark, Townsend, and Williams in the break-room complaining about "Koreans being hired, takingjobs they thought Americans should have." These com-plaintswere not made, however, in the context of anystrike discussions.Maynor impressed me as truthful andthere was no showing of bias on her part against Clark,Townsend, andWilliams. I creditMaynor.Havingvoiced the complaint before, I find it not unlikely thatone of them would have alluded to the same complaintin discussingthe matter with Jackson. On balance andconsidering the record as a whole, I credit Jackson's tes-timony over the denials of Clark, Townsend, and Wil-liamsand find that he had discussions with them about astrike and that one or another of them asked him to par-ticipate in the strike and alluded in the discussions to Re-spondent's hiring of Koreans.Having credited Jackson, however, I am neverthelessconstrained to the view that misconduct on the part ofthe three that would remove them from the protection oftheAct has not been established by Respondent. If itcould be said that the dischargees here were seekingthrough strike action to cause Respondent to either dis-charge Koreans or to make a commitment not to hireany in the future for racial or national origin consider-ations, I would concur in Respondent's argument thatsuch activity would be outside the protective mantle oftheActas anattempt tocauseRespondent to violateother laws such as Title VII of the Civil Rights Act of1964 (42 U.S.C. § 2000 et seq.) cited by Respondent.However, I cannot reach that conclusion based on Jack-son's vagueand conclusionary testimony when the em-ployees' remarks may also be interpreted as compatiblewith lawful and protectedaims.Such a lawful interpreta-tion is revealed in Geiger's own pretrial statement to theBoard, which shows that the reference to "foreigners"was in a significantly different context. Thus, Geiger inhis statement said Jackson reported to him that four em-ployees (including Smith) had asked Jackson to walk outwith them the next morning because Geiger "was hiringtoo many foreigners and they would work for anything."Considering that no' demands had ever before beenplaced on Respondent to either discharge or refuse tohire Koreans or foreigners, and considered in the contextof Jackson's concession herein that the dischargees hadtalked about walking out for more money,it isreasona-ble to conclude that the discharged employees' remarkswere reflective of an economic concern rather than onebased on race, national origin, or other irrelevant consid-eration.Under this interpretation, the conduct of the em-ployees in soliciting support could not be regarded as un-protected under the Act for the objection to the foreign-erswas premised ' not on their nationality, but on theirdepression of the wage rates.Considering all the foregoing, I am persuaded that themisconduct attributed to Clark, Townsend, and Williams,which Respondent contends deprived them of the pro-tection of the Act, has not been established. It is clearthat Section 8(a)(1) is violated if an employee is dis-charged for misconduct in connection with a protectedactivity if the misconduct did not in fact occur and de-spite the employer's good-faith belief to the contrary.NLRB v. Burn up & Sims,379 U.S. 21 (1964). According-ly, and because there was no evidence that Clark, Town-send, and Williams in any other way interferred withtheir own work or the 'work of other employees duringtheir strike solicitations, I find Respondent violated Sec-tion 8(a)(1) of the Act as alleged in discharging them on LUMBEE FARMS COOPERATIVE50926 August. 14 Evenassumingthat the threedischargeeshad not been protected by the Act in theirreferences toKoreans or foreigners in their i emarks to Jackson, I findRespondent nevertheless violated Section 8(a)(1) of theAct in the discharges. It is well established that the exist-ence of a basis for discharge is no defense to a dischargeif in fact the discharge was nevertheless based on an-other unlawful reason.Rose's Stores,256 NLRB 550(1981). In the instant case, I am persuaded that, it was nottheir remarks to Jackson about Koreans or foreignersthat prompted the discharges, but rather the efforts ofthe three in soliciting Jackson to strike. Only Geiger'sself-serving testimony indicates that he discharged theemployees because they were telling him he could nothireKoreans.Geiger's testimony regarding his motivewas not substantiated by any other witness includingProcessingManager Watts even though Geiger testifiedthatwhen he told Watts to terminate the four, he alsotold him no one was going to tell Geiger not to hire"Korean nationals." Under these circumstances, Geiger'sclaim smacks of afterthought and I find it incredible.That Geiger 'was opportunistic and not unwilling tostretch the truth was shown by a news release preparedby him during the strike in which he left the clear im-pression,admittedly contrary to the truth,that as thestrike occurred, he offered to meet with the "employees"to discuss their grievances, but that nevertheless "47 em-ployees" left the plant and began picketing.Significant in concluding that references by the dis-chargees to Koreans or foreign nationals was not the mo-tivating concern for their discharges is Respondent's fail-ure to investigate or ascertain ' the position of the peopleaccused of the misconduct. Geiger never asked for theirversion of the facts before deciding to discharge them.Such a failure, coupled with Respondent's haste in effec-tuating the discharges, clearly indicates that Respondentwas reacting to the strike solicitations rather than anyparticular remarks of the dischargees in connection withsuch solicitation.Most revealing regarding Respondent's motivation ineffectuating the discharges was its reliance on its policyagainst restricting output and intimidating other employ-ees.AlthoughWatts testified he did not use the wordstrike in announcing the discharges to the four employ-ees, and I credit him in this regard, he conceded that hewas in fact referring to the strike in applying Respond-ent's rule 16.15 Yet, there was no evidence that the fourdischarged had restricted output or had intimidatedothers.There was no showing that those dischargedwere interfering with Jackson's work on their own intalking to Jackson. Thus, the rule relied on had no appli-cation to the circumstances except to the extent that astrike, if successful,would have the necessary effect ofrestricting output.14Although not alleged as a violation,it is clear that Smith's dischargewould have violated the Act underBurnup & Sims,supra, for Respond-ent concedes she had not engaged in any misconduct and was, therefore,subsequently reinstated15Although I credit Watts regarding what he told the dischargees, itwas not unreasonable for them to conclude from what he said that hewas in fact discharging them for soliciting for a strike.Finally, the discharged employees were never told thereason now relied on by Respondent for justifying thedischarges,i.e.,the alleged misconduct in complainingthatRespondent was hiring Koreans or foreigners. Thefailure to so tell the discharged employees,in the ab-sence of some credible explanation not set forth in therecord,clearly indicates that such reason was not reliedon.Even when Williams talked to Geiger on 31 Augustat the plant, Geiger complained to Williams only of herhaving gone down the line "soliciting."Based on Wil-liams'testimony, which I credit in this instance," s therewas no reference by Geiger to the dischargees complain-ing about the hiring of Koreans or foreigners.Considering the foregoing and the fact that at the timeof the discharges Respondent had specifically identifiedonly the four dischargees as strike solicitors,and becauseIfindGeiger's unsubstantiated testimony regarding hismotivation in effectuating the discharges unpersuasive, Iconclude Respondent has not demonstrated that it reliedon any unprotected aspect of the strike solicitations ofthe discharged employees. For this reason I concludethat,even assuming misconduct on the part of the dis-chargees-in connection with activity otherwise protectedunder the Act, Respondent discharged them not for suchmisconduct, but for their protected activity of solicitingor encouraging other employees to strike.In this regard,Iconclude Respondent violated Section 8(a)(1) of theAct as alleged.Having found that Respondent engaged in unfair laborpractices under the Act in the discharges, thereremainsthe, issue of whether the unfair labor practices were acontributing cause of the strike on 27 August. It is suffi-cientthat the strikewas caused at leastin part by Re-spondent's unfair labor practices.See, e.g.,Daisy's Origi-nals,187NLRB 251 (1970). Based on Margaret John-son's credited testimony, the strike, while preplanned,was essentially conditional on garnering further supportfrom employees. Further, Johnson related that she didnot believe the strike would have occurred in the ab-sence of the discharges because employees did not havethe "nerve."This assessment was probably accurate be-cause only a fraction of Respondent's work force joinedthe strike even in light of the discharges. In any event,Johnson testified without contradiction that she discussedthe discharges with several other employees at work onthemorning of 29 August and asked them what theywere going to do about it. She added that she got re-sponses indicating a willingness to walk out so she ad-vised them to "spread the word and tell everybody, youknow, at 8:00 o'clock we will be walking out."16Although Williams cannot be described as a wholly candid witness,I did not perceive her testimony about the meeting with Geiger to be afabrication,particularly since Geiger's denial of any meeting with Wil-liams after the strike was not convincing Further, although called as awitness by Respondent, security guard Ronald Chance did not testifyabout, and failed to refute,Williams' visit to the plant on 31 August, eventhoughWilliams identified"Ron" as the guard who let her in to seeGeiger on that day It seems reasonable to infer from Chance's failure torebutWilliams'testimony that she did meet with Geiger as she claimedUnder these circumstances, I find Williams' testimony regarding the factof the meeting with Geiger and his remarks in the meeting are credible 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChristine Chavis,a witnessfor the General Counsel,testified credibly,that she learned of the discharges onthemorning of 27 August and, on seeing the walkoutbegin, decided to go with the strike. Similarly,_ strikerMildred Shaw, who learned of the discharges on theevening they occurred, testified that the next day atwork when the walkout started, the employees workingnext to her told her to "come on, they're going to striketo support our coworkers."Finally, based on Margaret Johnson's testimony, un-contradicted in this regard,amongpicketsigns usedwere thosecontaining languagereferring to "UnfairLabor Practices." Johnson testified, again without con-tradiction, that as spokesman for the Concerns Councilshe told newspaper reporters and others that the strikewas to support the four girls who were fired, for betterworking conditions in the plant, and for more money. Inview of the above, and while not all strikers may havebeen aware of the discharges prior to the strike, I con-clude the record fully supports the conclusion I reachhere that the strike was causedat least inpart by the dis-charges, and that for this reason the strike must be classi-fiedas an unfairlabor practice strike from its inception.3.The validity of the offer to return to workConcerning the validity of Black's offer of 29 Augustfor the employees to return to work, Respondent arguesthat many strikers were not aware of the offer to returnto work, that no record was made of employees specifi-cally grantingauthorizationfor the offer, that the offermay have been sent before any authorization was given,and lastly that the offer must be held invalid because nei-ther Black nor the IUD was certified or recognized asthe collective-bargainingrepresentative. In connectionwith the latter argument, which appears to contradictRespondent's contention elsewhere herein that the IUDisnot a labor organization, Respondent asserts that tohave accepted the validity of the workreturnoffer, itwould have had to deal with the IUD, a situation Re-spondent was legally privileged to avoid underSears,supra,andLinden Lumber,supra. Having credited Blackregarding the circumstances of his sending the offer toRespondent, I find Respondent's initialarguments to bewithout merit. The fact that each striker did not grantBlack specific authorization to send the telegram is im-material forit isclear that the strike was over, and -anypicketing ceased commensurate with the sending of the"offer." There was no evidence that the strike continued,or that any employeesinsistedon a continuation of thestrike.Nor was there evidence that any employees ob-jected to the offer to return to work.I likewise reject Respondent's legal argumentand findtheSearsandLinden Lumbercases inapposite.Searsdealtwith, and upheld, an employer's right to deal directlywith employees in investigatory interviews when nounion representative of such employees has been certifiedor recognized.Linden Lumberinvolved the right of em-ployers,to refuse to grant recognition to a union basedon union authorization cards in the absence of unfairlabor practices precluding a fair election. Neither situa-tion ispresent in the instant case. Moreover, although anemployer may not be compelled to recognize or negoti-atewith a minorityunion,the Board and courts havespecifically held that nothing in the Act precludes a mi-nority representative fromactingas the employees' agentfor the purpose of requestingreinstatement.SeeF.M.Homes, Inc.,235NLRB 648 (1978), and cases citedtherein at fn. 4. See alsoHendon & Co.,197 NLRB 813(1972).Respondent would distinguish the case hereinfrom the foregoing line of casesaswellasMarlene In-dustriesCorp.,255 NLRB 1446 (1981), enf. denied 712F.2d 1011 (6th Cir. 1983), cited in the General Counsel'sbrief, on the grounds that in the cited cases the employerknew theunion makingthe return-to-work offers repre-sented the striking employees even if such union did notenjoy majority representative status among the employ-er's employees generally. Regardless of whetherthis is avalid distinction, Geiger admitted that in view of Black'smailgram he "assumed that [the strikers] would attemptto" return to work, and responded by instructing hisguard not to allow the "walkout employees" to return.Instead,he told the guard that if they trespassed to callthe police and have them arrested. Thus, Geiger treatedthe offer as a valid one. And, any doubtas tothe validi-ty of the return to work offer should have been resolvedby the actual attempt of the employees to return to workon the morning of 30 August. 17In any event,and, assumingsome doubt by Respondentregarding the validity or conditionalstatusof Black'sreturn to work offer, it was incumbent on Respondent toclarify the matter with the strikers when they appearedat the plant to go to work. Certainly, Respondent wasfree to explore the matter with the individual strikers.Respondent's failure to do so precludes it from nowcomplaining, and any uncertainty regarding Black's offerof the strikers return to work must be resolvedagainstRespondent.Haddon House Food Products,242 NLRB1057, 1058 at fn. 6 (1979), enfd. as modified on othergrounds 640 F.2d 392 (D.C. Cir. 1981). Accordingly, Iconclude Black's offer on behalf of the strikers was validand unconditional.Becausethe return to work offer was valid and be-cause I have found that the strike was based from its in-ceptionat least inpart on the unfair labor practices ofRespondent, the strikers were entitled to their jobs whenthey attempted to return to work on 30 August even ifthey had been previously replaced and even if it wasnecessary for Respondent to discharge the replacements.Mastro Plastics Corp. v. NLRB,350 U.S. 270, 278 (1956).It is clear that they were not allowed to do so by Re-spondent.In failingand refusing to reinstate the strikersnamed inthe complaint,on their offer to return to work,Respondent violated Section 8(a)(1) of the Act as al-leged.See generallySan Isabel Electric Services, 225NLRB 1073 (1976).17Even the identity of the individual strikers attempting to return towork on 30 August was known to Respondent, for Geiger admittedlytold guard Ronald Chance to make a list of those attempting to returnThat list, according to Geiger's belief as related at the hearing, was nolonger in existence at the time of the hearing1 LUMBEE FARMS COOPERATIVE5114.The discharges of Johnson and GodwinBecause I have found above that the strikers were en-titled to reinstatement to their old positions in view oftheir status as unfair labor practice strikers and theirvalid offer to return to work, the burden was on Re-spondent to reinstate them to their old positions. It isclear that neither Margaret Johnson nor Vivian Godwinwere reinstated to their former positions after the strike.Prior to the strike, Johnson had been a gizzard cleanerwhile Godwin worked on the eviscerating line, stabbing,washing, and cleaning knives. There was no evidencethat these jobs had been abolished during the strike orthat the box stacking and ice house jobs were substantial-lyequivalent to the prestrike jobs of Johnson andGodwin. In these circumstances, I must conclude, thatneither of the two were ever properly reinstated by Re-spondent, and that Respondent must fulfill its obligationto reinstate them.In view of Respondent's failure to properly reinstateJohnson and Godwin and because Respondent violatedSection 8(a)(1) in failing and refusing to reinstate thestrikers, itwould appear to be unnecessary to decidewhether Respondent's discharge of either Johnson orGodwin from the jobs to which they were assigned on14 and 16 October, respectively, was based on their in-volvement in, or leadership of, the strike. Never havingbeen properly reinstated, the order providing for thebackpay and reinstatement of the unfair labor practicestrikers provided below includes Johnson and Godwin.However, a failure to decide the issue of their dischargeswould leave the complaint allegations on these points un-resolved and an inadequate basis for Board review of themerit of the allegations. Thus, the legality of the dis-charges of Johnson and Godwin will be undertakenbelow.There is little dispute concerning the facts surroundingJohnson's discharge. She was offered one position, foundshe could not perform the work, and was offered asecond job in the ice house. Although the General Coun-selmakes much of the fact that Respondent had neverpreviously assigned a woman to work alone in the icehouse, there was no evidence that the job could not beperformed by a woman. Moreover, there was nothing inJohnson's testimony suggesting the job was too difficultfor her. Finally, there was no evidence to contradictLocklear's testimony, which I credit in this regard, thatnot enough ice was being dispensed from the ice houseto the work floor to keep the product properly chilled.There appears to be a legitimate basis for finding faultwith Johnson's work. Considering the foregoing, the factthat Locklear warned Johnson once before the dischargethat not enough ice was coming to the floor, and thatLocklear had previously discharged employees for thesame offense as Johnson, and although the discharge issuspicious, I conclude that the evidence was insufficientto establish that the discharge was based on Johnson'sprior protected concerted activity. I, therefore, find noviolation of Section 8(a)(1) of the Act in Johnson's dis-charge from the ice house job.With respect to Godwin's discharge, I find the facts tobe those related by Respondent's witnesses Pate, McCul-lum, and Locklear.Godwin appeared nervous anduneasy while testifying, an appearance not fully explain-able as resulting from an illness she claimed to be experi-encing.Not surprisingly, she exhibited her greatest dis-comfort during cross-examination. She was contradictedby her prehearing statement to the Board regarding asignificant aspect of her testimony, the decision of em-ployees at the 22 August meeting to strike on 27 August.Accordingly, I do not find Godwin fully credible. I findGodwin did tell Judy Cummings within the hearing ofDorothy McCullum 1 s that she was not going to stack"no damn boxes." As the General Counsel argues, how-ever, there remains an element of disparate treatment inRespondent's discharge of Godwin. Thus, Pate concededthat she had initially told Godwin, as she had told otherformer strikers, that if she did not believe she could per-form a job in which Respondent had openings, Respond-ent would call her when they had another opening. And,as in the case of Johnson, Respondent allowed employ-ees to attempt a job before rejecting it. Further, employ-ee and former striker Mary Shaw credibly testified thatshe had rejected the box stacking job without penalty.The manner of Godwin's purported rejection of the boxstacking job is hardly a reason for this disparity in treat-ment. Godwin did not specifically tell Locklear, who wasto be her supervisor she was rejecting the job. There wasno refusal to obey a direct order. Nor did Godwin directany insubordinate language at Locklear. Indeed, it wasnot even Locklear's decision to discharge Godwin. Itwas Geiger's. Given Godwin's known position in theemployees Concerns Council and her strike participation,Respondent's disposition to retaliate against those per-ceived to be instigators of the strike as demonstrated inthe discharges of 26 August, Godwin's long period ofprior employment with Respondent,19 the minor natureof Godwin's offense, and the failure to grant her a job-rejectionprivilegeaccorded other returning strikers,compels me to conclude that the General Counsel has es-tablished a prima facie case that Godwin's discharge wasbased on her prior protected activity. Further, in the ab-sence of evidence that other employees guilty of offenseslikeor similar to Godwin's were similarly so harshlytreated, I find Respondent has not demonstrated thatGodwin would have been discharged without regard toher protected activity.Accordingly, I conclude thatGodwin's discharge interfered with her Section 7 rightsin violation of Section 8(a)(1) of the Act as alleged.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By discharging employees Patsy Clark, JeanetteTownsend, and Diane Williams on 26 August 1986 andemployee Vivian Godwin on 16 October 1985 because oftheir involvement in activity protected under the Act,Respondent engaged in, and is engaging in, unfair labor18 It is notfully clear from the record that Godwin directed her re-marks about the job to McCullum It is my sense of the record and testi-mony that McCullum simply overheard Godwin's remark that was di-rected to Cummings.19 Godwin had been employed by Respondent for about 14 years 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpracticeswithin the meaning of Section 8(a)(1) of theAct.3.Respondent did not violate the Act in the dischargeof Margaret Johnson on 14 October 1985.4.The strike, which began among Respondent's em-ployees on 27 August 1985, was an unfair labor practicestrike from its inception.5.By failing and refusing to properly and timely rein-state unfair labor practice strikers listed below on theirunconditional application for reinstatement, Respondentengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act:Diane BellLeacher BilboSarah BrooksBarbara BullardRosie L. CampbellVanessa CampbellChristine ChavisVickie ChavisBarbara CollinsDelphine EdwardsVivian GodwinMargaret JohnsonVernice JohnsonSandra JuddAnnette LocklearGeneva LocklearGloria A. LocklearRuby A. LocklearShirley LocklearGloria MainorHelen McAllisterJohnnie McAllisterMartha McArnBrenda McBrydeDazza McBrydeOla McBrydeGladys McDonaldBarbara McDougaldJonathon McEachinShirley McEachinJohnny McGouganJudy McNeillJoann MillerCharlene PearsonTeresa RayEddie ShawMary ShawMildred ShawWilliam ShawCarrie SimpsonBarbara SmithTeWanda SpearmanKunehona VisessingEva WatkinsGloria WilliamsMary Willis6.The unfair labor practices described above in Con-clusions of Law 2 and 5 affect commerce within themeaning of Section 2(6) and (7) of the Act.7.Respondent did not engage in any unfair labor prac-tices other than those found here.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Respondent, having discriminatorily discharged PatsyClark, Jeanette Townsend, and Diane Williams, mustoffer them reinstatement and make them whole for anyloss of earnings and other benefits, computed on a quar-terly basis from the date of discharge to the date of aproper offer of reinstatement, less any net interim earn-ings, as prescribed in F.W.Woolworth Co.,90 NLRB289 (1950), plus interest as computed inFlorida SteelCorp.,231NLRB 651 (1977).20 Consistent with the20 See generallyIsis Plumbing Co,138 NLRB 716 (1962).Board's holding inSterling Sugars,261 NLRB 472 (1982),itwill also be recommended that Respondent be requiredto remove from its records and files any reference to thedischarges of the above-named employees and notifythem in writing that this has been done and that evi-dence of the unlawful discharges will not be used forfuture personnel actions against them.Having found that Respondent unlawfully failed andrefused to reinstate the unfair labor practice strikerslisted in the notice21 following their unconditional offerto return to work, it shall be ordered that Respondent, tothe extent it has not already done so, offer them immedi-ate and full reinstatement to their former positions or, ifsuch positions no longer exist, to substantially equivalentpositionswithout loss of seniority or other benefits andmake them whole for any loss of pay resulting from Re-spondent's failure to properly reinstate them by paymentof a sum of money to them equal to the amount theynormally would have earned as wages from the effectivedate of their unconditional offer to return to work, 30August 1985, to the date of a bona fide offer of reinstate=ment by Respondent or their actual reinstatement as thecase may be, less any net interim earnings. The backpayand interest shall also be computed in accordance withtheauthoritycited in the paragraph immediatelyabove.2 2On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed23ORDERThe Respondent, Lumbee Farms Cooperative, Inc.,Lumber Bridge, North Carolina, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstany employee for engaging in protected concerted activi-ties under the Act for mutual aid or protection.(b) Failing or refusing to reinstate either in a timelymanner or at all unfair labor practice strikers on their un-conditional application to return to work.2 i Shirley A. Locklear was listed in pars 12 and 13 of the complaint ashaving been a striker Respondent's answer denied the pertinent portionsof both complaint paragraphs The list of strikers made at the home ofMargaret Johnson on 30 August (G C Exh 3) lists no Shirley A Lock-lear, although it does list a Shirley AWilliamsAccordingly, and be-cause there is no independent evidence that Shirley A Locklear was astriker,I shallomit her name from the notice I shall leave for compli-ance processing the determination of whether Locklear was inadvertentlyalleged in the complaint instead of Shirley AWilliams22 The General Counsel in her brief sought also a "visitatorial clause"in effect allowing the Board to engage in discovery under the FederalRules of Civil Procedures in order to monitor compliance However, nospecial circumstances are asserted or argued to justify such a clause TheBoard has previously indicated such clauses will not be granted in a proforma manner See 0. LWillis,Inc,278 NLRB 203 (1986), 278 NLRB626 (1986) CompareHilton Inn North,279 NLRB 45 (1986)' In the ab-sence of any special circumstances shown here, no visitatorial clause willbe provided22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses LUMBEE FARMS COOPERATIVE513(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Patsy Clark, Jeanette Townsend, Diane Wil-liams, and to the extent it has not already done so, thebelow-named employees immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges and make then whole in the manner set forthin the remedy section of this decision.Diane BellLeacher BilboSarah BrooksBarbara BullardRosieL. CampbellVanessa CampbellChristine ChavisVickie ChavisBarbara CollinsDelphine EdwardsVivian GodwinMargaret JohnsonVernice JohnsonSandra JuddAnnette LocklearGeneva LocklearGloria A. LocklearRuby A. LocklearShirley LocklearGloria MainorBrendaMcBrydeDazza McBrydeOla McBrydeGladys McDonaldBarbara McDougaldJonathon McEachinShirley McEachinJohnny McGouganJudy McNeillJoann MillerCharlenePearsonTeresa RayEddie ShawMary ShawMildred ShawWilliam ShawCarrieSimpsonBarbara SmithTeWandaSpearmanKunehonaVisessingHelen McAllisterEva WatkinsJohnnie McAllisterGloria WilliamsMartha McArnMary Willis(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at Respondent's facility in Lumber Bridge,North Carolina, copies of the attached notice marked"Appendix."24 Copies of the notice, on forms providedby the Regional Director for Region 24, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily postedReasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(d)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint isdismissed in all respects other than those specific viola-tions of the Act found.24 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by6rder ofthe Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."